DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (PG Pub 20130241673) and in view of Ruile (PG Pub 20170194932).
Considering claim 1 Yokoyama (Figure 11) teaches an acoustic wave device comprising: a piezoelectric material (26a + paragraph 0084); and a second material disposed (42 + paragraph 0084) on the piezoelectric material and having a temperature coefficient of frequency of a sign opposite a sign of a temperature coefficient of frequency of the piezoelectric material (paragraph 0084).
However, Yokoyama does not teach the second material including one or more of 

    PNG
    media_image1.png
    157
    562
    media_image1.png
    Greyscale

	Ruile teaches the second material including one or more of 

    PNG
    media_image1.png
    157
    562
    media_image1.png
    Greyscale

GeO2 (paragraph 0008).

2 as the second material into Yokoyama’s device for the benefit of providing a positive temperature coefficient for compensating for the temperature dependent properties.
Considering claims 2 and 11, Yokoyama teaches wherein the acoustic wave device as configured as a surface acoustic wave device (paragraph 0003).
Considering claims 3 and 12, Yokoyama teaches wherein the acoustic wave device is configured as a bulk acoustic wave device (paragraph 0003).
Considering claim 10, Yokoyama (Figure 11) teaches an acoustic wave device comprising: a piezoelectric material (26a + paragraph 0084); and a second material disposed (42 + paragraph 0084) on the piezoelectric material and having a temperature coefficient of frequency of a sign opposite a sign of a temperature coefficient of frequency of the piezoelectric material (paragraph 0084).
However, Yokoyama does not teach the second material including one or more of 

    PNG
    media_image2.png
    99
    561
    media_image2.png
    Greyscale

	Ruile teaches the second material including one or more of 

    PNG
    media_image2.png
    99
    561
    media_image2.png
    Greyscale

	GeO2 (paragraph 0008).
2 as the second material into Yokoyama’s device for the benefit of providing a positive temperature coefficient for compensating for the temperature dependent properties.
Considering claim 14, Ruile teaches wherein the second material includes one or more of Si1-x-yBxPyO2, GeO2 (paragraph 0008), or GeO2-yFy.
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (PG Pub 20130241673) and in view of Matsuda (PG Pub 20160099705).
Considering claim 4, Yokoyama teaches an acoustic wave device comprising: a piezoelectric material (26a + paragraph 0084); and a second material (42 + paragraph 0084) disposed on the piezoelectric material and having a temperature coefficient of frequency of a sign opposite a sign of a temperature coefficient of frequency of the piezoelectric material.
However, Yokoyama does not teach the second material including one or more of 

    PNG
    media_image3.png
    87
    558
    media_image3.png
    Greyscale

Matsuda teaches the second material including one or more of 

    PNG
    media_image3.png
    87
    558
    media_image3.png
    Greyscale

Si1-xPxO2-yFy (14 + paragraph 0038).
1-xPxO2-yFy as the second material into Yokoyama’s device for the benefit of providing a positive temperature coefficient for compensating for the temperature dependent properties.
Considering claim 5, Yokoyama teaches wherein the acoustic wave device as configured as a surface acoustic wave device (paragraph 0003).
Considering claim 6, Yokoyama teaches wherein the acoustic wave device is configured as a bulk acoustic wave device (paragraph 0003).
Considering claim 7, Matsuda teaches wherein the second material includes one or more of Si1-x-yTixPyO2-zFz(x,y,z < 0.1), Si1-x-yGex PyO2-zFz or Si1-x-yBx PyO2-zFz (x=y < .04) (paragraph 0003 + 0038).
Considering claim 8, Matsuda (Figure 1) teaches wherein the second material includes one or more of 
    PNG
    media_image4.png
    33
    305
    media_image4.png
    Greyscale

Si1-xPxO2-yFy (14 + paragraph 0038).
Claims 13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (PG Pub 20130241673), in view of Ruile (PG Pub 20170194932) and in view of Matsuda (PG Pub 20160099705).
Considering claim 13, Yokoyama in view of Ruile teaches the second material as described above.
However, Yokoyama in view of Ruile does not teach the second material includes one or more of 
    PNG
    media_image5.png
    28
    278
    media_image5.png
    Greyscale
.
Matsuda teaches wherein the second material includes one or more of 

    PNG
    media_image5.png
    28
    278
    media_image5.png
    Greyscale

Si1-xBxO2-yFy (14 + paragraphs 0003 + 0038).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the second materials includes Si1-xBxO2-yFy into Yokoyama’s device for the benefit of changing the resonance characteristics to improve them.
Considering claim 18, Matsuda teaches wherein the second material includes one or more of Si1-3x-yGeyZnxP2xO2 or Si1-xPxO2-xNx (paragraph 0038).
Considering claim 19, Matsuda teaches wherein the second material includes one or more of Si-O-C (paragraph 0038), Si1-2yAlxPxO4 or BeF2.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (PG Pub 20130241673), in view of Ruile (PG Pub 20170194932) and in view of Taniguchi (PG Pub 20140361664).
Considering claim 15, Yokoyama in view of Ruile teaches wherein the second material as described above.
However, Yokoyama in view of Ruile does not teach the second material includes one or more of Si1-xGexO2, Si1-xGexO2-yFy or Si1-x-yGexPyO2.
Taniguchi teaches teach the second material includes one or more of Si1-xGexO2, Si1-xGexO2-yFy (paragraph 0031) or Si1-x-yGexPyO2.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include Si1-xGexO2-yFy .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (PG Pub 20130241673), in view of Ruile (PG Pub 20170194932) and in view of Hu (US PN 5,196,381).
Considering claim 16, Yokoyama in view of Ruile teaches wherein the second material as described above.
However, Yokoyama in view of Ruile does not teach the second material includes one or more of ZnP2O6, Si1-3xZnx P2xO2 or Ge1-3xZnx P2xO2.
Hu teaches wherein the second material includes one or more of ZnP2O6, (col. 12 lines 21-23) Si1-3xZnx P2xO2 or Ge1-3xZnx P2xO2.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include ZnP2O6 as the second material into Yokoyama’s device for the benefit of reducing crystallization temperature of the material.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (PG Pub 20130241673), in view of Ruile (PG Pub 20170194932) and in view of Lee (PG Pub 20170264269).
Considering claim 17, Yokoyama in view of Ruile teaches wherein the second material as described above.
However, Yokoyama in view of Ruile does not teach the second material includes one or more TeOx, Si1-xTexO2+y, or Ge1-xTexO2+y.
Lee teaches wherein the second material includes one or more of TeOx (paragraph 0036), Si1-xTexO2+y, or Ge1-xTexO2+y.
x as the second material into Yokoyama’s device for the benefit of being used for a temperature compensation layer to counteract the piezoelectric layer.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (PG Pub 20130241673), in view of Matsuda (PG Pub 20160099705) and in view of Takashi (JP 2010287496).
Considering claim 9, Yokoyama in view of Matsuda teaches the second material as described above.
However, Yokoyama in view of Matsuda does not teach wherein the second material includes one or more of Si1-2yGay-xBxPyO4, Si1-2yGay-xBxPyO4-zFz or TiNb10O29.
Takashi teaches wherein the second material includes one or more of Si1-2yGay-xBxPyO4, Si1-2yGay-xBxPyO4-zFz or TiNb10O29 (paragraph 03).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include TiNb10O29 as the second material used in Yokoyama’s device for the benefit of choosing a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN P GORDON/Primary Examiner, Art Unit 2837